******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. TERRANCE EASTON
               (AC 35112)
                  Lavine, Bear and Borden, Js.
       Argued March 18—officially released August 19, 2014

   (Appeal from Superior Court, judicial district of
Fairfield, Hon. Lawrence L. Hauser, judge trial referee
    [motion to suppress]; Devlin, J. [judgments].)
  Craig A. Sullivan, assigned counsel, for the appel-
lant (defendant).
   Emily D. Trudeau, deputy assistant state’s attorney,
with whom, on the brief, was John C. Smriga, state’s
attorney, for the appellee (state).
                         Opinion

   BORDEN, J. The defendant, Terrance Easton, appeals
from the judgments of conviction rendered by the trial
court after his entry of three conditional pleas of nolo
contendere pursuant to General Statutes § 54-94a fol-
lowing the court’s denial of his motion to suppress both
a fingerprint record and an analysis of his DNA.1 In
this appeal, the defendant claims that the trial court
improperly denied his motion to suppress because: (1)
the identifying information was confidential under Gen-
eral Statutes § 54-76l and could not be released without
a court order; (2) his DNA was gathered in violation of
his fifth amendment right against self-incrimination;
and (3) he met the necessary burden of showing that
a warrant affidavit contained a falsehood or material
omission as part of a hearing pursuant to Franks v.
Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667
(1978). We affirm the judgments of the trial court.
  The defendant was arrested on July 15, 2010, and
was charged with possession of a controlled substance.
He subsequently was charged after arrest in two infor-
mations, each involving a count of home invasion, a
count of sexual assault, and a count of burglary. The
Bridgeport Police Department identified the defendant
through a fingerprint record obtained from the Federal
Bureau of Investigation (FBI). The defendant filed a
motion to suppress the fingerprint identification and
DNA sample taken by a buccal swab as part of his initial
arrest. The defendant then amended the motion to sup-
press to allege a Franks violation. The trial court ren-
dered an oral decision denying the motion to suppress.
Following the court’s denial of the defendant’s motion
to suppress, the defendant entered conditional pleas of
nolo contendere to each of the three dockets of charges
pursuant to § 54-94a. The court rendered judgments
encompassing all charges against the defendant on July
27, 2012. This appeal followed.
   The following facts and procedural history are rele-
vant to the present case. On July 11, 2010, the Bridgeport
Police Department processed the scene of a home inva-
sion and sexual assault committed by an unknown per-
petrator. The police believed the incident was likely
linked to a similar home invasion and sexual assault
that had occurred on March 28, 2010, also committed
by an unknown perpetrator. The investigating officers
collected latent fingerprints from a windowsill of the
victim’s apartment and sent them to the state police
forensic laboratory for processing. John Brunetti, a fin-
gerprint examiner at the state police forensic labora-
tory, entered the fingerprints into the Connecticut
Automated Fingerprint Identification System. He dis-
covered that the fingerprints recovered from the crime
scene matched those of an individual in the database,
who could only be identified by a state identification
number. Brunetti contacted James Viadero, a captain
in the Bridgeport Police Department, and provided him
with the state identification number. Brunetti told Viad-
ero, however, that he could not release the identity of
the individual whose fingerprint record matched the
fingerprints from the crime scene because the number
was attached to a youthful offender file. Brunetti
informed Viadero that, pursuant to a policy of the state
police forensic laboratory, the information related to a
youthful offender—including the identity of the
offender—could not be released without a court order.
   Instead of seeking a court order, Viadero contacted
Lisa Skelly, a special agent with the FBI, to obtain the
identity of the individual. Viadero provided the state
identification number to Skelly, who entered it into the
FBI’s criminal justice information system and received
a match along with a fingerprint record. The FBI records
matched the state identification number to the defen-
dant. The police prepared a search and seizure warrant
for the defendant’s fingerprints to confirm the match
with the latent fingerprints taken from the July 11, 2010
crime scene. When the police located the defendant on
July 15, 2010, he was in possession of marijuana. He was
arrested and charged with possession of a controlled
substance. As part of the booking process, the police,
after having procured a warrant to obtain the defen-
dant’s fingerprints, took his fingerprints and secured a
DNA sample by buccal swab. Testing revealed that the
defendant’s DNA matched DNA samples taken at both
the March 28, 2010 and July 11, 2010 crime scenes.
   The defendant was charged in separate informations.
The court, Hauser, J., heard evidence at the hearings
on both the motion to suppress and the Franks claim.
The court determined that the defendant had no liberty
interest or reasonable expectation of privacy in the
confidentiality of his juvenile offender fingerprint
records. The court then stated that in the event there
was a liberty interest or reasonable expectation of pri-
vacy, the doctrine of inevitable discovery would never-
theless have applied to the police department’s seizure.
The court also found that the defendant voluntarily had
consented to giving a DNA sample by buccal swab and
thus waived any right to object to the DNA sample.
With respect to the Franks claim, the court concluded
that the defendant had not met his burden of demonstra-
ting by a preponderance of the evidence that there
was a falsehood or material omission in the warrant
affidavits. Accordingly, the court, in an oral ruling,
denied the defendant’s motion to suppress.
  The defendant thereafter entered a conditional plea
of nolo contendere to each of the charges in the three
informations. The court, Devlin, J., sentenced the
defendant to a total effective term of forty years of
incarceration, suspended after twenty-eight years, fol-
lowed by thirty-five years of probation. This appeal
followed.
                            I
   The defendant first claims that the court improperly
denied his motion to suppress on the ground that he
did not have a reasonable expectation of privacy in
his youthful offender records. He argues that § 54-76l2
confers a right of confidentiality as to the fingerprint
records of youthful offenders, which, in turn, creates
a reasonable expectation of privacy and, therefore, bars
the release of such records in the absence of either a
warrant obtained pursuant to the fourth amendment
or procedural due process pursuant to the fourteenth
amendment.3 We disagree.
  We first set forth the standard of review pertaining
to a motion to suppress. ‘‘[O]ur standard of review of
a trial court’s findings and conclusions in connection
with a motion to suppress is well defined. A finding of
fact will not be disturbed unless it is clearly erroneous
in view of the evidence and pleadings in the whole
record . . . . [When] the legal conclusions of the court
are challenged, [our review is plenary, and] we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the court’s memorandum of decision . . . .’’ (Internal
quotation marks omitted.) State v. Pierre, 277 Conn.
42, 92, 890 A.2d 474, cert. denied, 547 U.S. 1197, 126 S.
Ct. 2873, 165 L. Ed. 2d 904 (2006).
                           A
  We first address the defendant’s fourth amendment
argument. The defendant argues that the trial court
improperly denied his motion to suppress because he
had a reasonable expectation of privacy in his juvenile
offender fingerprint records released by the FBI, as
conferred by § 54-76l.4 We disagree.
   ‘‘The touchstone to determining whether a person
has [the ability] to contest an allegedly illegal search
is whether that person has a reasonable expectation
of privacy in the invaded place. . . . Absent such an
expectation, the subsequent police action has no consti-
tutional ramifications. . . . In order to meet this
[threshold inquiry] . . . a two-part subjective/objec-
tive test must be satisfied: (1) whether the [person con-
testing the search] manifested a subjective expectation
of privacy with respect to [the information searched];
and (2) whether that expectation [is] one that society
would consider reasonable. . . . This determination is
made on a case-by-case basis. . . . Whether a defen-
dant’s actual expectation of privacy . . . is one that
society is prepared to recognize as reasonable involves
a fact-specific inquiry into all the relevant circum-
stances. . . . Furthermore, [t]he defendant bears the
burden of establishing the facts necessary to demon-
strate a basis for standing . . . .’’ (Internal quotation
marks omitted.) State v. Kalphat, 285 Conn. 367, 374–75,
939 A.2d 1165 (2008).
   Section 54-76l controls the confidentiality of youth
offender records. The defendant relies on the part of
the statute that provides, inter alia, that ‘‘[t]he records
or other information of a youth . . . including finger-
prints, photographs and physical descriptions, shall be
confidential and shall not be open to public inspection
or be disclosed except as provided in this section
. . . .’’5 General Statutes § 54-76l (a). Section 54-76l read
in its entirety, however, does not apply to federal agen-
cies, and therefore does not create a reasonable expec-
tation of privacy as to the defendant’s fingerprint
records held by the FBI.
  As a state law, the confidentiality restrictions under
§ 54-76l do not extend to those records held by the FBI
because no language in the statute provides for that
extension. ‘‘When construing a statute . . . we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation.’’ (Internal quotation marks omitted.)
State v. Adams, 308 Conn. 263, 270, 63 A.3d 934 (2013).
   The text of § 54-76l is not ambiguous as to its applica-
bility to federal agencies. The text explicitly states that
only ‘‘fingerprints . . . submitted to the State Police
Bureau of Identification’’ shall be considered confiden-
tial. (Emphasis added.) General Statutes § 54-76l (a).
Nowhere in the text of the statute is there mention of
any applicability to the Federal Bureau of Investigation.
The defendant has not demonstrated any textual evi-
dence of such, and we therefore decline to read an
ambiguity into the statute. We thus conclude that the
court did not violate the defendant’s fourth amendment
rights when it denied his motion to suppress.6
                             B
   We next turn to the defendant’s procedural due pro-
cess argument.7 The defendant argues that language of
our Supreme Court conferring procedural due process
rights on juvenile offender status; see State v. B.B., 300
Conn. 748, 17 A.3d 30 (2011); State v. Angel C., 245
Conn. 93, 715 A.2d 652 (1998); State v. Matos, 240 Conn.
743, 694 A.2d 775 (1997); results in his having a vested
liberty interest in the confidentiality of his fingerprint
records. The defendant argues that, pursuant to that
liberty interest, procedural due process necessitates
that the police obtain a court order to gain access to
his fingerprint records, as prescribed by § 54-76l. He
also argues that due process required that the police
provide him with notice that his records were being
sought and an opportunity to contest the search. We
find all of these arguments unavailing.
   ‘‘In reviewing a procedural due process claim, we
must first determine whether a protected liberty or
property interest is involved. If it is, then we must deter-
mine the nature and extent of the process due . . . .’’
(Emphasis added; internal quotation marks omitted.)
Barros v. Barros, 309 Conn. 499, 508, 72 A.3d 367 (2013).
Only if a liberty interest is established, then, ‘‘[w]hether
the defendant’s rights to due process were violated is
governed by the balancing test set forth in Mathews v.
Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d
18 (1976).’’ Frauenglass & Associates, LLC v. Enagbare,
149 Conn. App. 103, 110, 88 A.3d 1246 (2014). We con-
clude that the defendant had no liberty interest in his
juvenile fingerprint records. Our Supreme Court has
noted that ‘‘[a]ny [special treatment] accorded to a juve-
nile because of his [or her] age with respect to proceed-
ings relative to a criminal offense results from statutory
authority, rather from any inherent or constitutional
right.’’ (Emphasis in original; internal quotation marks
omitted.) State v. B.B., supra, 300 Conn. 752–53; State
v. Angel C., supra, 245 Conn. 104. The mere mention
of talismanic language such as ‘‘confidentiality,’’ even
when coupled with a procedure for disclosure to the
public, does not create a constitutional right.
   Although our Supreme Court has recognized confi-
dentiality from public disclosure as one of the benefits
granted as part of juvenile offender status; see, e.g.,
State v. B.B., supra, 300 Conn. 754; State v. Fernandez,
300 Conn. 104, 123, 12 A.3d 925 (2011); it has never
recognized that a liberty interest exists in maintaining
the confidentiality of fingerprint records. The United
States Supreme Court, the United States Court of
Appeals for the Second Circuit, and the Connecticut
appellate courts have similarly not addressed whether
such an interest exists. Those few other jurisdictions
that have examined the confidentiality of juvenile
records have uniformly rejected the notion of a liberty
interest in those records. See, e.g., United States v.
T.E.S., United States Court of Appeals, Docket No. 98-
4423, 1998 WL 774144, *3 (4th Cir. November 6, 1998)
(rejecting procedural due process interest in confiden-
tial juvenile records) (decision without published opin-
ion, 165 F.3d 913 [4th Cir. 1998]); United States v. Jiles,
658 F.2d 194, 200 (3d Cir. 1981) (same), cert. denied,
455 U.S. 923, 102 S. Ct. 1282, 71 L. Ed. 2d 465 (1982);
Doe v. Madison, Docket No. 3:09-CV-2005 (JCH), 2010
WL 3829186, *7 (D. Conn. September 22, 2010) (same).
We find the analysis set forth in these decisions con-
vincing.
   A conferral of confidentiality by statute does not cre-
ate a liberty interest in the continuity of that confidenti-
ality. The United States Court of Appeals for the Third
Circuit has noted that ‘‘[t]he simple fact that state law
prescribes certain procedures does not mean that the
procedures thereby [ac]quire a federal constitutional
dimension.’’ (Citations omitted; internal quotation
marks omitted.) United States v. Jiles, supra, 658 F.2d
200. Section 54-76l, although a ‘‘safeguard . . . helpful
to the state in ensuring that such records [will] not be
released to the general public, [does] not create a [due
process] interest on behalf’’ of the defendant. Id.
   This reasoning is particularly compelling, given the
specific procedural due process that our Supreme Court
has provided juvenile offenders. Our Supreme Court
has articulated that only the designation of ‘‘juvenile
offender’’ status was a liberty interest subject to due
process. ‘‘[I]f a statute vests a juvenile with the right
to juvenile status, then that right constitutes a liberty
interest, of which the juvenile may not be deprived
without due process; i.e., notice and a hearing.’’ (Inter-
nal quotation marks omitted.) State v. B.B., supra, 300
Conn. 753; see also State v. Angel C., supra, 245 Conn.
103–104; State v. Matos, supra, 240 Conn. 749. That
status is expressed in a variety of benefits, including
segregation from other defendants older than age eigh-
teen; General Statutes § 54-76h; more lenient sentenc-
ing; General Statutes § 54-76j; determination of
delinquency rather than a criminal conviction; General
Statutes § 54-76k; and erasure of records after the juve-
nile becomes twenty-one years of age, provided that
he has not been convicted of certain felonies prior to
attaining age twenty-one. General Statutes § 54-76o.
Those cases cited by the defendant speak only to the
termination of all the benefits of being a juvenile in
the criminal justice system, in violation of due process
rights for juveniles set forth by the United States
Supreme Court. See State v. B.B., supra, 753; see also
Kent v. United States, 383 U.S. 541, 86 S. Ct. 1045, 16
L. Ed. 2d 84 (1966). A due process right that arises
from a person’s status as a juvenile does not translate
automatically to a liberty interest in the confidentiality
of records relating to that juvenile. The defendant’s
procedural due process claim therefore fails.
                             II
   We next address the defendant’s claim that the DNA
sample, taken by buccal swab subsequent to his arrest
but before he was advised of his fifth amendment rights
pursuant to Miranda v. Arizona, 384 U.S. 436, 479–80,
86 S. Ct. 1602, 16 L. E.2d 694 (1966), violated his fifth
amendment privilege against self-incrimination. The
trial court denied the defendant’s motion to suppress
the results of the DNA sample analysis, finding that the
defendant had consented to the administration of the
swab. We agree that the court properly denied the
defendant’s motion to suppress, but for different
reasons.
   The following additional facts are relevant to this
claim. Following the defendant’s arrest on July 15, 2010,
the Bridgeport police served a warrant on him to collect
his fingerprints. At the same time, Kimberly Biehn, a
detective with the Bridgeport Police Department, took
a DNA sample by means of a buccal swab. Biehn testi-
fied at a hearing before the court that the defendant
consented to the DNA collection. Biehn utilized two
swabs to collect saliva from the defendant and placed
them within a kit for processing. Following the collec-
tion, the defendant signed a form waiving his Miranda
rights. On July 19, 2010, a warrant was prepared to test
the DNA on the defendant’s buccal swab. The swab
was subsequently analyzed and determined to contain
DNA matching the DNA samples taken at the March
28, 2010 and July 11, 2010 crime scenes.
   ‘‘The Self-Incrimination Clause of the Fifth Amend-
ment provides that no person . . . shall be compelled
in any criminal case to be a witness against himself.
Although the text does not delineate the ways in which
a person might be made a witness against himself . . .
we have long held that the privilege does not protect
a suspect from being compelled by the State to produce
real or physical evidence. . . . Rather, the privilege
protects an accused only from being compelled to tes-
tify against himself, or otherwise provide the State with
evidence of a testimonial or communicative nature.’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.) Pennsylvania v. Muniz, 496 U.S. 582,
588–89, 110 S. Ct. 2638, 110 L. Ed. 2d 528 (1990). The
operative question this court must address is whether
the defendant’s DNA sample is testimonial in nature.
  The test for whether an act is testimonial is well
settled. ‘‘[I]n order to be testimonial, an accused’s com-
munication must itself, explicitly or implicitly, relate
to a factual assertion or disclose information.’’ Doe v.
United States, 487 U.S. 201, 210, 108 S. Ct. 2341, 101 L.
Ed. 2d 184 (1988). We conclude that DNA samples taken
by a buccal swab are not a form of communication, but
rather, a form of physical evidence that is not testimo-
nial in nature.
   The defendant’s DNA sample is analogous to a blood
sample, which the United States Supreme Court has
concluded is not communicative or testimonial in
nature. Schmerber v. California, 384 U.S. 757, 765, 86
S. Ct. 1826, 16 L. Ed. 2d 908 (1966). Blood samples are
not considered testimonial because, beyond providing
the blood, a person’s actions or statements are ‘‘irrele-
vant to the results of the test, which depend on [labora-
tory] analysis and on that alone.’’ Id. Buccal swab
evidence, like ‘‘blood test evidence, although an incrimi-
nating product of compulsion, was neither [the defen-
dant’s] testimony nor evidence relating to some
communicative act or writing by the [defendant]
. . . .’’ Id. We conclude that, in the taking of the defen-
dant’s DNA, ‘‘[n]ot even a shadow of testimonial com-
pulsion upon or enforced communication by the
[defendant] was involved either in the extraction or in
the chemical analysis’’ and the procurement is therefore
not governed by the fifth amendment. Id.
                            III
   The defendant finally claims that the trial court
improperly determined that he had failed to meet his
burden of showing that the warrant affidavit contained
a falsehood or material omission. See Franks v. Dela-
ware, supra, 438 U.S. 171. The defendant claims that,
because the Bridgeport police were aware of the confi-
dentiality restrictions of § 54-76l, they intentionally or
recklessly omitted the restrictions from the warrant
affidavits for seizure of the defendant’s fingerprints and
the multiple warrants for his arrest. Consequently, he
claims that the warrants and all associated evidence—
including the fingerprints and the buccal swab evi-
dence—should have been suppressed. We agree with
the court that the defendant failed to meet his burden
of proof.
   The following additional facts are relevant to this
claim. During the preparation of the search warrant for
the defendant’s fingerprints, the arrest warrant, and the
warrant for the examination of the DNA sample on the
buccal swab, the affiant officers included information
about the latent fingerprints and palm prints found at
the July 11, 2010 crime scene. The warrant affidavits
included a statement informing the reviewing court that
the state identification number received from the state
Automated Fingerprint Identification System was tied
to a youthful offender file. The affidavits did not include
language, however, informing the court that the youth-
ful offender files were to be kept confidential under
state statute, but instead, only stated that ‘‘due to the
youthful offender status the Connecticut State Police
Lab, [could not] confirm the identification of [the] indi-
vidual . . . .’’8
   ‘‘In Franks v. Delaware, [supra, 438 U.S. 155–56] . . .
the United States Supreme Court held that where the
defendant makes a substantial preliminary showing that
a false statement knowingly and intentionally, or with
reckless disregard for the truth, was included by the
affiant in the warrant affidavit, and if the allegedly false
statement is necessary to the finding of probable cause,
the Fourth Amendment requires that a hearing be held
at the defendant’s request.’’ (Emphasis in original; inter-
nal quotation marks omitted.) State v. Weinberg, 215
Conn. 231, 237, 575 A.2d 1003, cert. denied, 498 U.S.
967, 111 S. Ct. 430, 112 L. Ed. 2d 413 (1990).9
   When reviewing a claim pursuant to a Franks hearing,
‘‘the [United States] Supreme Court has reaffirmed the
longstanding rule that there is an underlying presump-
tion of validity with respect to the affidavit supporting
a warrant.’’ State v. Dolphin, 195 Conn. 444, 457, 488
A.2d 812, cert. denied, 474 U.S. 833, 106 S. Ct. 103, 88
L. Ed. 2d 84 (1985). Whether there were falsehoods
or material admissions in a warrant affidavit for the
purposes of a Franks hearing is a ‘‘mixed question of
law and fact that [receives plenary review] on appeal.’’
(Internal quotation marks omitted.) State v. Batts, 281
Conn. 682, 696, 916 A.2d 788, cert. denied, 552 U.S.
1047, 128 S. Ct. 667, 169 L. Ed. 2d 524 (2007). ‘‘Not all
omissions . . . even if intentional, will invalidate an
affidavit. . . . In fact, an affiant may omit facts that he
believes to be either immaterial or unsubstantiated.’’
(Citations omitted.) State v. Bergin, 214 Conn. 657, 666,
574 A.2d 164 (1990).
  To void a warrant, the defendant is required to dem-
onstrate the ‘‘allegation of perjury or reckless disregard
. . . by a preponderance of the evidence . . . .’’
Franks v. Delaware, supra, 438 U.S. 156. ‘‘[T]he test for
determining whether an affiant’s statements were made
with reckless disregard for the truth is not simply
whether the affiant acknowledged that what he [or she]
reported was true, but whether, viewing all the evi-
dence, the affiant must have entertained serious doubts
as to the truth of his [or her] statements or had obvious
reasons to doubt the accuracy of the information he
[or she] reported.’’ (Internal quotation marks omitted.)
State v. Thatcher, 71 Conn. App. 516, 526, 802 A.2d 908,
cert. denied, 261 Conn. 940, 808 A.2d 1134 (2002).
   During the Franks hearing, the defendant argued that
any mention in the affidavits of the state identification
number associated with him was misleading to the
reader in a way that obfuscated the allegedly illegal
identification process under the confidentiality restric-
tions of § 54-76l. This argument presupposes that the
defendant’s analysis of the constitutional protections of
§ 54-76l was not only accurate, but that the Bridgeport
Police Department necessarily would have had the clair-
voyance to anticipate such an interpretation despite the
fact that our courts had not interpreted such a claim.
Inasmuch as we have rejected the defendant’s interpre-
tation of § 54-76l; see part I of this opinion; we conclude
that the affidavits contained no material omissions or
falsehoods. Moreover, the court is presumed to know
the law, and does not need its inclusion within an affida-
vit. See State v. Kunick, 141 Conn. App. 288, 295, 61
A.3d 561, cert. denied, 308 Conn. 936, 66 A.3d 498 (2013).
Consequently, the defendant’s claim fails.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
   The trial court had consolidated three informations against the defen-
dant. In an information dated July 16, 2010, the defendant was charged with
possession of a controlled substance in violation of General Statutes § 21a-
279 (c); in an information dated July 22, 2010, the defendant was charged
with burglary in the first degree in violation of General Statutes § 53a-101
(a) (1), aggravated sexual assault in the first degree in violation of General
Statutes § 53a-70a (a) (1) and home invasion in violation of General Statutes
§ 53a-100aa; in an information dated October 17, 2011, the defendant was
charged with burglary in the first degree in violation of General Statutes
§ 53a-101 (a) (3), home invasion in violation of General Statutes § 53a-100aa,
sexual assault in the first degree in violation of General Statutes § 53a-70
(a) (1), and robbery in the first degree in violation of General Statutes § 53a-
134 (a) (3).
   2
     General Statutes § 54-76l provides in relevant part: ‘‘(a) The records or
other information of a youth . . . including fingerprints, photographs and
physical descriptions, shall be confidential and shall not be open to public
inspection or be disclosed except as provided in this section, but such
fingerprints, photographs and physical descriptions . . . of a person subse-
quently adjudged, or subsequently presumed or determined to be eligible
to be adjudged, a youthful offender shall be retained as confidential matter
in the files of the bureau and be opened to inspection only as provided in
this section. . . .
   ‘‘(b) The records of any such youth, or any part thereof, may be disclosed
to and between individuals and agencies, and employees of such agencies,
providing services directly to the youth . . . .
   ‘‘(c) The records of any such youth, or any part thereof, may be disclosed
upon order of the court to any person who has a legitimate interest in the
information and is identified in such order. Records or information disclosed
pursuant to this subsection shall not be further disclosed. . . .’’
   3
     The defendant additionally claimed violations of article first, §§ 7 and
8, of the constitution of Connecticut. The defendant failed to provide a
separate analysis of his claims under the constitution of Connecticut. We
therefore decline to review those claims. See State v. Geisler, 222 Conn.
672, 684–86, 610 A.2d 1225 (1992).
   4
     The defendant does not challenge the disclosure of his fingerprint record
by the state to the FBI. Although the record does not reflect the circum-
stances under which the FBI received the defendant’s fingerprints, we need
not address the issue because it was not raised as part of the original motion
to suppress or on appeal; see Brown v. Employer’s Reinsurance Corp., 206
Conn. 668, 671 n.3, 539 A.2d 138 (1988); and he specifically disclaimed any
such challenge in oral argument before this court.
   5
     At the time of the incidents underlying the present case, the statute did
not set forth an exception with respect to the release of records for law
enforcement officials conducting criminal investigations. Following the
defendant’s arrest, § 54-76l (b) was amended by No. 10-180, § 5, of the 2010
Public Acts to exempt law enforcement officials and prosecutorial officials
conducting legitimate criminal investigations from the confidentiality
requirements. As it is not clear that the amendment was designed to apply
retroactively, we view the statute’s language as it applied to the defendant
at the time of his arrest. See State v. Graham, 56 Conn. App. 507, 510, 743
A.2d 1158 (2000).
   6
     Because we have rejected the defendant’s fourth amendment claim in the
present matter, we need not address his claim that the trial court improperly
determined that the doctrine of inevitable discovery applied to his juve-
nile records.
   7
     We note, as pointed out by the state, that it was not clear whether the
defendant was attempting to argue a procedural or substantive due process
claim. Nevertheless, we believe that after examining the arguments before
the trial court that the procedural due process issue was raised and preserved
adequately for appeal, and that the defendant adequately briefed the claim.
   8
     The full text of each of the three affidavits prepared as part of the
warrants served on the defendant all contain essentially identical language:
   ‘‘On July 13, 2010 Detective Mark Graham brought the latent fingerprint
lifts to the Connecticut State Police Forensic Lab for further analysis. John
Brunetti of the Connecticut State Police Forensic Lab, a latent print exam-
iner, entered the latent prints into [the] Automated Fingerprint Identification
System (AFIS). An AFIS search resulted in the development of a viable
candidate pertaining to the submissions . . . .
   ‘‘Bridgeport Detectives were advised that due to the youthful offender
status the Connecticut State Police Lab, cannot confirm the identification
of this individual . . . and they would need a known set of [fingerprints],
and palm prints from this individual to confirm the findings.
   ‘‘Detectives were informed that the Federal Bureau of [Investigation] is
able to run State ID numbers. Bridgeport Police Captain James Viadero
contacted Special Agent Lisa Skelly of the FBI, and advised her of these
findings. On July 14, 2010, Captain Viadero received a fax from the FBI,
that Connecticut State Police SPBI State ID . . . belongs to [the defen-
dant] . . . .’’
   9
     In the present case, the state elected to waive the necessary preliminary
showing, and the trial court held a full evidentiary hearing on the alleged
Franks violation.